Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 30, 2005, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant worked as the manager of one of the employer’s convenience stores. She quit her job purportedly due to recurring staffing problems which required her to work for extended periods without a day off. The Unemployment Insurance Appeal Board disqualified claimant from receiving unemployment insurance benefits on the ground that she voluntarily left her employment without good cause. Claimant appeals.
We affirm. Dissatisfaction with one’s working hours does not constitute good cause for leaving employment (see Matter of Benyoussef [Commissioner of Labor], 23 AD3d 902, 902 [2005]; Matter of Peak [Commissioner of Labor], 9 AD3d 779 [2004]). Although claimant’s long hours were allegedly the result of staffing problems, the employer’s district manager stated that claimant did not advise her of the extent of the problems and that, in any event, she hired sufficient employees during the relevant time frame to obviate the need for claimant to work such hours. Claimant’s contrary testimony presented a cred*965ibility issue for the Board to resolve (see Matter of Torres [Commissioner of Labor], 32 AD3d 1093 [2006]).
Mercure, J.E, Peters, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.